            Case 3:13-cv-00368-BAJ-EWD                   Document 475   11/05/18 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA


ELZIE BALL, NATHANIEL CODE,                                      *   CIVIL ACTION NO. 13-368
AND JAMES MAGEE,                                                 *
                                                                 *
           PLAINTIFFS                                            *
                                                                 *
VS.                                                              *
                                                                 *
JAMES M. LEBLANC, SECRETARY OF                                   *   JUDGE: BAJ
THE LOUISIANA DEPARTMENT OF                                      *
PUBLIC SAFETY AND CORRECTIONS,                                   *
BURL CAIN, WARDEN OF THE                                         *
LOUISIANA STATE PENITENTIARY,                                    *   MAGISTRATE: EWD
JAMES CRUZE, WARDEN OF DEATH                                     *
ROW, AND THE LOUISIANA                                           *
DEPARTMENT OF PUBLIC SAFETY                                      *
AND CORRECTIONS,                                                 *
                                                                 *
           DEFENDANTS                                            *
                                                                 *


                          JOINT MOTION FOR CONDITIONAL DISMISSAL


           NOW INTO COURT COME THE PARTIES, through undersigned counsel, who, having

entered into a settlement agreement,1 jointly move this Court for entry of an Order conditionally

dismissing this action pursuant to Fed. R. Civ. P. 41(a)(2). Final dismissal of this action shall be

conditional upon the parties remaining in substantial compliance with the terms of the agreement

for a period of one year from the date on which the agreement was signed. At such time, the

parties will jointly move the Court for entry of a Final Order dismissing the action pursuant to

Fed. R. Civ. P. 41(a)(2). Until that time, the parties request that the case be placed on the Court’s

inactive docket. The parties further request that the Court retain jurisdiction for all purposes,

including to enforce the terms of the agreement reached by the parties. See Kokkonen v.

1
    The agreement is attached to this Motion as Exhibit 1.
                                                             1
       Case 3:13-cv-00368-BAJ-EWD              Document 475     11/05/18 Page 2 of 3




Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994); Hospitality House, Inc. v. Gilbert,

298 F.3d 424, 430 (5th Cir. 2002).



Date: November _5_, 2018

               Jeff Landry, Attorney General


             /s/Colin Clark___________________           /s/ Mercedes Montagnes___________
             Colin Clark, Bar No. 33775                  Mercedes Montagnes, Bar No. 33287
             Assistant Solicitor General                 The Promise of Justice Initiative
             Assistant Attorney General                  1024 Elysian Fields Avenue
             Louisiana Department of Justice             New Orleans, Louisiana 70117
             1885 North 3rd Street, P.O. Box 94005       Telephone: (504) 529-5955
             Baton Rouge, Louisiana 70804-9005           Facsimile: (504) 595-8006
             Telephone: (225) 326-6200                   Mmontagnes@thejusticecenter.org
             Facsimile: (225) 326-6297
             Clarkc@ag.louisiana.gov                     Nilay U. Vora, Ca. Bar No. 268339,
                                                         admitted pro hac vice
             Mary E. Roper, Bar No. 22146                The Vora Law Firm, P.C.
             Jeffrey K. Cody, Bar No. 28536              201 Santa Monica Blvd., Suite 300
             SHOWS, CALI & WALSH, LLP                    Santa Monica, California 90401
             628 St. Louis Street (70802)                Telephone: (424) 258-5190
             P.O. Drawer 4425                            Nvora@voralaw.com
             Baton Rouge, LA 70821
             Telephone: (225) 346-1461                   Steven Scheckman, Bar No. 08472
             Facsimile: (225) 346-1467                   Schiff, Scheckman & White LLP
             Maryr@scwllp.com                            650 Poydras Street, Suite 2760
             Jeffreyc@scwllp.com                         New Orleans, Louisiana 70130
                                                         Telephone: (504) 309-7888
             On behalf of Defendants                     Facsimile: (504) 518-4831
                                                         Steve@sswethicslaw.com

                                                         On behalf of Plaintiffs




                                                2
       Case 3:13-cv-00368-BAJ-EWD             Document 475       11/05/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on November 5, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send a notice of electronic filing to all
CM/ECF participants.



                                     /s/ Mercedes Montagnes
                                     MERCEDES MONTAGNES, La. Bar No. 33287
                                     1024 Elysian Fields Avenue
                                     New Orleans, LA 70117
                                     (504) 529-5955




                                                3
